Exhibit 10.3

 

ASSIGNMENT AND FIRST AMENDMENT OF OFFICE LEASE

This Assignment and First Amendment of Office Lease (“Amendment”) is made and
entered into as of this, the __ day of April, 2020 (the “Effective Date”) in the
City of Los Angeles, County of Los Angeles, State of California, by and among
MARINA BUSINESS CENTER, LLC, a California limited liability company, hereafter
called “Landlord”, C3 JIAN, a California Corporation, hereafter called “Original
Tenant”, and ARMATA PHARMACEUTICALS, INC., a Washington corporation, hereinafter
called “Assignee”.

WHEREAS, a certain Office Lease (the ”Lease”) was made and entered into on
September 28, 2011 between Landlord and Tenant, wherein and whereby Tenant
leased from Landlord certain premises (the “Premises”) consisting of
approximately 35,453 rentable square feet located on the first (1st) and second
(2nd) floors of that certain building located in the City of Los Angeles, County
of Los Angeles, State of California, commonly known as 4503 Glencoe Avenue, Los
Angeles (Marina del Rey), CA 90292 (the “Building”), and

WHEREAS, Tenant has requested, and Landlord has agreed, to assign Tenant’s
interest in the Lease to Assignee, and

WHEREAS, Tenant, Landlord and Assignee have agreed to document such assignment
and amend the Lease on the following terms and conditions. All capitalized terms
which are not defined herein shall have the meaning ascribed to them in the
Lease.

NOW, THEREFORE, in consideration of the Premises and the covenants herein
contained, it is hereby mutually agreed as follows, to wit:

1)         Extended Lease Term. The Lease Term is currently scheduled to expire
on December 31, 2021 and shall be extended by ten (10) years (the “Extended
Lease Term”), commencing on January 1, 2022 (the “Extended Term Commencement
Date”) to expire on December 31, 2031 (the “Extended Term Expiration Date”).

2)         Base Rent.   Prior to the Extended Lease Term Commencement Date,
Assignee shall continue to pay the Monthly Installments of Base Rent as provided
in the Lease.  Commencing as of the Extended Term Commencement Date, the Monthly
Installments of Base Rent for the Extended Lease Term shall be as follows:

 

 

 

Lease Year

Monthly Base Rent

 

 

1 – January 1, 2022 to December 31, 2022

$ 157,765.85

2 – January 1, 2023 to December 31, 2023

$ 162,498.83

3 – January 1, 2024 to December 31, 2024

$ 167,373.79

4 – January 1, 2025 to December 31, 2025

$ 172,395.00

5 – January 1, 2026 to December 31, 2026

$ 177,566.85

6 – January 1, 2027 to December 31, 2027

$ 182,893.86

7 – January 1, 2028 to December 31, 2028

$ 188,380.68

8 – January 1, 2029 to December 31, 2029

$ 194,032.10

 





1




 

 

 

9 – January 1, 2030 to December 31, 2030

$ 199,853.06

10 – January 1, 2031 to December 31, 2031

$ 205,848.66

 

Base Rent is calculated on a triple-net basis and Assignee shall continue to pay
Direct Expenses as provided in the Lease. Electricity and janitorial services
for the Premises shall be paid by Tenant as provided in the Lease.

3)         Rent Abatement. Provided that no Event of Default then exists and
Landlord has received and approved the Letter of Credit to be provided by
Assignee as set forth below, Base Rent for a period of six (6) months shall be
abated commencing as of May 1, 2020 through October 30, 2020.  If Assignee has
not provided the Letter of Credit required in Paragraph 7, Assignee’s right to
abated rent will be deferred to the first 6 months following the month in which
Assignee provides the required Letter of Credit.

4)         Tenant Improvements/Alterations.  In connection with the extension of
the Term, Landlord shall provide to Assignee an allowance for Assignee to
complete any desired “Alterations” to the Premises equal to $23.00 per square
foot (i.e., $815,419.00) (the “TI Allowance”). All such Alterations desired by
Assignee shall be subject to approval by Landlord to the extent required in
Section 8 of the Original Lease and shall be performed by Tenant as
“Alterations” in accordance with the terms of Section 8 of the Original Lease,
provided in no event shall Assignee be required to post any bonds for the
completion of any such Alterations and Assignee shall have no obligation to
remove any Alterations at the expiration or earlier termination of the Lease
unless Landlord shall notify Assignee at the time of its approval of such
Alterations that they must be removed at such time.  The Work Letter included in
the Original Lease as Exhibit C shall have no application to Assignee’s
completion of any Alterations or Landlord’s disbursement of the TI
Allowance.  Subject to the satisfaction of the conditions precedent set forth
below, and not earlier than January 1, 2021, Landlord shall disburse the TI
Allowance to Assignee in installments, not more often than once per month,
within five (5) business days of Assignee’s delivery to Landlord of a written
draw request stating the amount of the TI Allowance Assignee desires to
reimburse Assignee for costs incurred by Assignee for any Alterations, including
signage, design and permit fees, if any, and materials, contractor fees and
costs (“Alterations Costs”).  Assignee shall include with each such draw
request, receipts and other evidence of payment for all such Alterations Costs
for which reimbursement is requested by Assignee.  Assignee must use all of the
TI Allowance on or before December 31, 2021.  If not, commencing January 1,
2022, Assignee may apply any remaining TI Allowance as a monthly credit towards
Monthly Instalments of Rent in an amount not to exceed $25,000 per month until
all unused portions of the TI Allowance have been applied towards Alterations or
Rent.  Landlord shall disburse the TI Allowance provided each of the following
conditions has been met:(a) Assignee’s market capitalization as of December 31,
2020 exceeds $20,000,000, and (b) no Event of Default exists on January 1, 2021.
Provided no Event of Default then exists, in the event the TI Allowance is not
released in accordance with the above, commencing January 1, 2021, Base Rent
shall be reduced by $8,331.00 per month for the duration of the Extended Lease
Term.

5)         Signage. Landlord shall replace the existing monument sign (on or
about its current location) as part of Landlord’s upgrade to exterior signage
for the Building and the Project





2




at Landlord’s sole cost and expense and without application of the TI Allowance
to any of such costs. Assignee shall have the right to sign panels identifying
Assignee on such monument sign and Assignee shall provide to Landlord
appropriate graphics and other materials necessary to create Assignee’s
identification sign panels on the monument sign.  Assignee may apply TI
Allowance funds towards the costs of such Assignee signage.

6)         Parking Lot. Prior to commencement of the Extended Lease Term,
Landlord shall re-slurry and restripe the parking lot surrounding the Building
with the same number or more parking spaces as exist as of the Effective Date at
its sole cost and expense and without application of the TI Allowance to any of
such costs.  Landlord shall complete such parking lot work in prior to December
31, 2020 and in phases so as not to unreasonably interfere with the use of the
parking lots by Assignee and other tenants of the Building.  Landlord shall
provide Assignee with reasonable prior notice as to phasing and scheduling for
such parking lot repair work.

7)         Letter of Credit.  Assignee shall provide Landlord with an
Irrevocable Standby Letter of Credit with an initial face amount of $ 1,200,000
(the “New Letter of Credit”) to be issued from Assignee’s lender, HSBC in the
form attached hereto as Exhibit A as filled in by HSBC for issuance.  Upon
Assignee’s delivery of the New Letter of Credit in satisfaction or this
Paragraph 7, Tenant shall no longer have any obligations with respect to the
existing letter of credit as set forth in Section 21 of the Lease and Landlord
shall return the existing letter of credit to Tenant. Beginning February 1,
2022, and on every anniversary thereafter, provided no Event of Default exists
at the time, the New Letter of Credit and Assignee’s liability under same shall
be automatically reduced by twenty percent (20%), such that, for example, as of
February 1, 2022 the New Letter of Credit shall be reduced to a face amount of
$960,000.00, such reduction formula to be incorporated into the New Letter of
Credit.  Except as otherwise provided hereinabove, Section 21.2 of the Lease
shall govern the New Letter of Credit.  Assignee shall obtain and deliver the
New Letter of Credit to Landlord concurrently with or promptly following
Assignee’s delivery of this Amendment executed by Assignee.  Landlord may hold
this Amendment executed by Assignee as non-binding on Landlord until Landlord
shall receive the New Letter of Credit and execute and return this Amendment to
Assignee at which time this Amendment shall be effective.

8)         Leasing Commission. In connection with the Lease extension, Landlord
shall pay to Stream Realty a commission in the amount equal to 3% of the Base
Rent for years 1-5 of the Extended Lease Term, and 1.5% of the Base Rent for
years 6-10 of the Extended Lease Term (the “Commission”). The Commission shall
be paid upon Landlord’s written acceptance of the New Letter of Credit as set
forth above.

9)         Lease Modification. All terms and conditions of the Lease shall
continue in full force and effect during the Extended Lease Term, except as the
same may have been modified by this First Amendment of Office Lease.

10)       Assignment and Assumption.  Effective as of the Effective Date of this
Amendment, (i) Tenant hereby assigns to Assignee all of Tenant’s rights, duties
and obligations arising





3




from and after the Effective Date under the Original Lease as amended hereby,
(ii) Assignee hereby assumes all of such rights, duties and obligations of
Tenant arising under the Original Lease as amended hereby from and after the
Effective Date, and (iii) Landlord hereby consents to such assignment of the
Lease by Tenant and assumption of the Lease by Assignee.

11)       Notices.  From and after the Effective Date, notice to Assignee as
Tenant under the Lease shall be to the Premises per the below:

 

ARMATA PHARMACEUTICALS, INC.

4503 Glencoe Avenue

Los Angeles (Marina del Rey), CA 90292

Attention:  Steve Martin

Telephone:  _________________

Email:  smartin@armatapharma.com

 

[SIGNATURE PAGE TO FOLLOW]

 





4




IN WITNESS WHEREOF, the parties hereto have executed this First Amendment of
Office Lease the day and year first written above.

MARINA BUSINESS CENTER, LLC

 

 

 

Agreed:

 

Date: April __, 2020

 

W. Scott Dobbins, Secretary

 

 

 

C3 JIAN, INC.

 

 

 

Agreed:

 

Date:  April __, 2020

 

 

 

ARMATA PHARMACEUTICALS, INC.,

 

a Washington corporation

 

 

 

Agreed:

 

Date:  April __, 2020

 





5




Exhibit A

Form of New Letter of Credit

[SAMPLE OF STANDBY L/C FOR LEASE SECURITY]

 

ISSUING BANK’S LETTERHEAD

 

ISSUE DATE: [                  ]

 

IRREVOCABLE STANDBY DOCUMENTARY CREDIT NO: [-]

 

[BENEFICIARY’S NAME]

[BENEFICIARY’S ADDRESS]

ATTENTION: [                 ]

 

[APPLCIANT’S NAME]

[APPLICANT’S ADDRESS]

 

AMOUNT: USD1,200,000.00

 

DATE AND PLACE OF EXPIRY: [-] AT COUNTER OF ISSUING BANK

 

WE HEREBY ISSUE OUR IRREVOCABLE STANDBY LETTER OF CREDIT
NO.  [                  ] (THE “LETTER OF CREDIT”) IN YOUR FAVOR BY ORDER OF
[APPLICANT’S NAME] FOR AN AGGREGATED SUM NOT TO EXCEED USD1,200,000.00 (U.S.
DOLLARS ONE MILLION AND TWO HUNDRED THOUSAND ONLY)  (THE “STATED AMOUNT”)
EFFECTIVE IMMEDIATELY AND EXPIRING AT OUR COUNTERS LOCATED AT HSBC BANK USA,
N.A., GLOBAL TRADE AND RECEIVABLES FINANCE (GTRF), 452 FIFTH AVENUE, NEW YORK,
NY 10018 WITH OUR CLOSE OF BUSINESS ON [INSERT AN INITIAL EXPIRY DATE].

THIS STANDBY LETTER OF CREDIT IS AVAILABLE BY YOUR DRAFT(S) AT SIGHT DRAWN ON US
MENTIONING OUR LETTER OF CREDIT NUMBER INDICATED ABOVE AND ACCOMPANIED BY THE
FOLLOWING:

1.     BENEFICIARY'S SIGNED STATEMENT PURPORTEDLY SIGNED BY AN AUTHORIZED
OFFICER OF BENEFICIARY, READING:  ''THE AMOUNT OF THIS DRAW UNDER IRREVOCABLE
STANDBY LETTER OF CREDIT NUMBER _________ IS BEING MADE PURSUANT TO THAT LEASE
DATED [                  ] BETWEEN [BENEFICIARY], AS LANDLORD AND [APPLICANT],
AS TENANT FOR PREMISES LOCATED AT [                  ].

2.      THE ORIGINAL LETTER OF CREDIT AND THE ORIGINAL OF ANY SUBSEQUENT
AMENDMENTS.

PARTIAL AND MULTIPLE DRAWINGS ARE ALLOWED.

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT THE STATED AMOUNT WILL REDUCED
IN ACCORDANCE WITH THE FOLLOWING SCHEDULE:

DATE

AMOUNT OF REDUCTION

NEW AMOUNT

02/01/2022

USD240,000.00

USD960,000.00

02/01/2023

USD240,000.00

USD720,000.00





6




 

 

 

 

02/01/2024

USD240,000.00

USD480,000.00

02/01/2025

USD240,000.00

USD240,000.00

02/01/2026

USD240,000.00

-0-

 

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE DEEMED AUTOMATICALLY
EXTENDED, WITHOUT AMENDMENT, FOR ONE YEAR FROM THE PRESENT OR ANY FUTURE
EXPIRATION DATE HEREOF, UNLESS WE NOTIFY YOU NO LATER THAN (60) DAYS IN WRITING
PRIOR TO ANY EXPIRATION DATE BY OVERNIGHT COURIER SERVICE THAT WE ELECT NOT TO
CONSIDER THIS LETTER OF CREDIT RENEWED FOR ANY SUCH ADDITIONAL PERIOD. HOWEVER,
THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND FEBRUARY 01, 2026 (THE FINAL
EXPIRY DATE).

THIS CREDIT IS TRANSFERABLE IN FULL, BUT NOT IN PART, AND MAY BE TRANSFERRED
SUCCESSIVELY. WE SHALL NOT RECOGNIZE ANY TRANSFER OF THIS CREDIT UNTIL A
TRANSFER REQUEST IN THE FORM OF EXHIBIT (A) ATTACHED HERETO IS FILED WITH US,
AND OUR TRANSFER CHARGES HAVE BEEN PAID BY THE [APPLICANT/BENEFICIARY] (PROVIDED
THAT BENEFICIARY MAY, BUT SHALL NOT BE OBLIGATED TO, PAY SUCH FEES TO US ON
BEHALF OF APPLICANT, AND SEEK REIMBURSEMENT FROM APPLICANT).  OUR TRANSFER FEE
IS 0.25% ON THE AMOUNT OF THE TRANSFER (MINIMUM $300). THE ORIGINAL LETTER OF
CREDIT AND ANY ORIGINAL AMENDMENTS MUST ACCOMPANY THE TRANSFER FORM.  THE
SIGNATURE AND THE TITLE OF THE PERSON SIGNING THE TRANSFER FORM MUST BE VERIFIED
BY YOUR BANK.

WE HEREBY ENGAGE WITH YOU THAT ALL DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT WILL BE DULY
HONORED UPON DELIVERY OF DOCUMENTS AS SPECIFIED HEREIN IF PRESENTED AT OUR
COUNTERS ON OR BEFORE THE EXPIRY DATE INDICATED HEREIN.

THE ISSUING BANK WILL NOT EFFECT A TRANSFER (IF APPLICABLE) OR MAKE ANY PAYMENT
UNDER THIS STANDBY LETTER OF CREDIT TO ANY PERSON WHO IS LISTED ON A UNITED
NATIONS, EUROPEAN UNION OR UNITED STATES OF AMERICA SANCTIONS LIST, NOR TO ANY
PERSON WITH WHOM THE ISSUING BANK IS PROHIBITED FROM ENGAGING IN TRANSACTIONS
UNDER APPLICABLE UNITED STATES FEDERAL OR STATE ANTI-BOYCOTT, ANTI-TERRORISM OR
ANTI-MONEY LAUNDERING LAWS OR US SANCTIONS LAWS.

THIS STANDBY LETTER OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE TERMS OF THE INTERNATIONAL STANDBY PRACTICES (ISP98), INTERNATIONAL
CHAMBER OF COMMERCE PUBLICATIONS NO. 590. AS TO MATTERS NOT GOVERNED BY THE
ISP98, THIS STANDBY LETTER OF CREDIT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT
LIMITATION, THE UNIFORM COMMERCIAL CODE, AS IN EFFECT IN THE STATE OF NEW YORK.

PLEASE SEND ALL CLAIMS AND CORRESPONDENCE TO THE FOLLOWING ADDRESS:

HSBC BANK USA, N.A.,

GLOBAL TRADE AND RECEIVABLES FINANCE (GTRF)

TRANSACTIONS SERVICES

452 FIFTH AVENUE

NEW YORK, NY 10018

FOR ANY QUERIES, PLEASE CONTACT OUR CLIENT SERVICES TEAM AT:

GTRF.USCS@US.HSBC.COM OR PHONE NO. 1 866 327 0763 OR FAX NO. 1 718 488 4909





7




EXHIBIT A

TRANSFER REQUEST FORM FOR STANDBY LETTER OF CREDIT

DATE:

TO:  HSBC BANK USA, N.A.

GLOBAL TRADE AND RECEIVABLES FINANCE (GTRF)

452 FIFTH AVENUE

NEW YORK, NY 10018

RE:       YOUR STANDBY LETTER OF CREDIT NO.

GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

_____________________________________

(NAME OF TRANSFEREE)

_____________________________________

(ADDRESS)

_____________________________________

(ADDRESS)

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT IN ITS ENTIRETY.

BY THIS TRANSFER ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE AND THE TRANSFEREE SHALL HAVE THE SOLE
RIGHTS AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS, OR OTHER AMENDMENTS AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECTLY TO THE TRANSFEREE
WITHOUT YOUR CONSENT OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

 

NAME OF BENEFICIARY:

 

BY:

 

PRINT NAME:

 

TITLE:

 

TELEPHONE NUMBER:

 

 

THE ABOVE SIGNATURE, WITH TITLE AS STATED, CONFORMS TO THAT ON FILE WITH US, AND
IS AUTHORIZED FOR THE EXECUTION OF THIS DOCUMENT.

 

NAME OF BANK:

 

 





8




 

 

 

 

(PRINTED)

 

 

 

 

BANK ADDRESS:

 

 

 

 

 

 

 

BY:

 

 

 

AUTHORIZED SIGNATURE

 

NAME:

 

 

 

(PRINTED)

 

TITLE:

 

 

 

(PRINTED)

 

 

 

 

TELEPHONE NUMBER:

 

 

 

9

